DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are presently under consideration and claims 11-20 remain cancelled as set forth in applicant’s response dated 25 July 2022.
Applicant’s amendments to the claims filed with the response dated 25 July 2022 have overcome the prior art grounds of rejection, and these grounds of rejection are therefore withdrawn.
Upon performing updated search and consideration of the newly amended claims, new art was uncovered and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2014/0338747), and further in view of Moslehi et al (US 2015/0140721).

Regarding claim 1 Choi discloses a solar cell in Figs. 5-6 and paras [0082]-[0087], comprising: 
a semiconductor layer (semiconductor doping layer 20) over a semiconductor substrate (substrate 10); 
a first plurality of discrete openings (openings 20d) in the semiconductor layer (layer 20) exposing corresponding discrete portions of the semiconductor substrate (exposing first regions 120c of doping area 120 in substrate 10); 
a plurality of doped regions in the semiconductor substrate corresponding to the first plurality of discrete openings (first regions 120c of doping area 120 in substrate 10); 
an insulating layer (insulating layer 24) over the semiconductor layer and in the first plurality of discrete openings; 
a second plurality of discrete openings in the insulating layer exposing corresponding portions of the plurality of doped regions, each one of the second plurality of discrete openings entirely within a perimeter of a corresponding one of the first plurality of discrete openings (island shaped contact holes 24a in insulating layer 24 corresponding to openings 20d and first regions 120c of doping area 120); and 
a plurality of conductive contacts in the second plurality of discrete openings and on the plurality of doped regions (first electrodes 42 contacting first regions 120c of doping area 102 through contact holes 24a).  
Choi does not explicitly disclose wherein a total number of the second plurality of discrete openings is less than a total number of the first plurality of discrete openings.
Moslehi discloses a solar cell comprising a semiconductor layer (Fig. 31 see: patterned p+ emitter layer) over a semiconductor substrate (Fig. 31 see: n-type Base); a first plurality of discrete openings in the semiconductor layer exposing corresponding discrete portions of the semiconductor substrate (Fig. 31 see: patterned p+ emitter layer trenches exposing n-type base areas where n++ base contacts are located); a plurality of doped regions in the semiconductor substrate corresponding to the first plurality of discrete openings (Fig. 31n++ base contacts); an insulating layer over the semiconductor layer and in the first plurality of discrete openings (Fig. 31 see: APCVD dielectric stack); a second plurality of discrete openings in the insulating layer exposing corresponding portions of the plurality of doped regions, each one of the second plurality of discrete openings entirely within a perimeter of a corresponding one of the first plurality of discrete openings; and a plurality of conductive contacts in the second plurality of discrete openings and on the plurality of doped regions (Fig. 31 see: openings within the APCVD dielectric stack within trenches exposing n++ base contacts with an Al/NiV/Sn Metal Stack deposited therein).
Moslehi teaches the trenches through p+ emitter layer where the BSF n++base contacts are formed are formed from a plurality of discrete openings (Moslehi, [0098]-[0104], [0106], [0110] Figs. 24A-24E, 28B and 29D see: trenches formed from a flat top beam (Figs. 28B, 29D) used for laser ablation of the emitter layer in a plurality of adjacent or minimally overlapping regions which ablate a plurality of discrete openings through the p+ emitter layer) such that a total number of the second plurality of discrete openings is less than a total number of the first plurality of discrete openings (Moslehi, [0098]-[0104], [0106], [0110] Figs. 24A-24E, see: point base contacts (second plurality of discrete openings) for contacting to the BSF n++base regions within the trenches, where the number of said point contact openings to the BSF n++base regions are smaller than the number openings used to form the trenches). Moslehi teaches this method of forming the first plurality of discrete openings and second plurality of discrete openings reduces damage to the solar cell substrate during processing and produces larger alignment margins leading to reduced electrical shading and improved solar cell performance (Moslehi, [0109]-[0113], [0117]).
Moslehi and Choi are combinable as they are both concerned with the field of back contact solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Choi in view of Moslehi such that a total number of the second plurality of discrete openings of Choi is less than a total number of the first plurality of discrete openings of Choi as taught by Moslehi (Moslehi, [0098]-[0104], [0106], [0110] Figs. 24A-24E, see: point base contacts (second plurality of discrete openings) for contacting to the BSF n++base regions within the trenches, where the number of said point contact openings to the BSF n++base regions are smaller than the number openings used to form the trenches) as Moslehi teaches this method of forming the first plurality of discrete openings and second plurality of discrete openings reduces damage to the solar cell substrate during processing and produces larger alignment margins leading to reduced electrical shading and improved solar cell performance (Moslehi, [0109]-[0113], [0117]).

Regarding claims 2 and 3 modified Choi discloses the solar cell of claim 1, wherein each of the first plurality of discrete openings is approximately circular, and each of the second plurality of discrete openings is approximately circular, and wherein one or more of the second plurality of discrete openings is centered within a perimeter of a corresponding one or more of the first plurality of discrete openings (Choi, Figs. 5-6 see: openings 20d and contact holes 24a are circular and concentric).  

Regarding claim 5 modified Choi discloses the solar cell of claim 1, further comprising: a third plurality of discrete openings in the insulating layer exposing corresponding discrete portions of the semiconductor layer (Choi, Figs. 5-6 see: contact holes 24b in insulating layer 24 exposing portions of doping layer 20); and 
a second plurality of conductive contacts in the third plurality of discrete openings and on the corresponding discrete portions of the semiconductor layer (Choi, Figs. 5-6 see: second electrodes 44 disposed in contact holes 24b in insulating layer 24 contacting portions of doping layer 20).  

Regarding claim 7 modified Choi discloses the solar cell of claim 1, wherein the semiconductor layer is on a thin dielectric layer on the substrate, and the first plurality of discrete openings is further in the thin dielectric layer (Choi, Figs. 5-6 see: doping layer 20 is disposed on tunneling layer 30 with corresponding openings 20d(30d)).  

Regarding claim 10 modified Choi discloses the solar cell of claim 1, wherein the semiconductor layer has a first conductivity type, and the plurality of doped regions has a second conductivity type opposite the first conductivity type (Choi, [0030]-[0031], Figs. 5-6 see: doping areas 120 are a conductivity opposite that of doping layer 20).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2014/0338747) in view of Moslehi et al (US 2015/0140721) as applied to claims 1-3, 5, 7, and 10 above, and further in view of Nabe (US 2008/0224249).

Regarding claim 4 modified Choi discloses the solar cell of claim 1, but Choi does not explicitly disclose wherein one or more of the second plurality of discrete openings is off-center within a perimeter of a corresponding one or more of the first plurality of discrete openings.
Nabe discloses wherein one or more of the second plurality of discrete openings is off-center within a perimeter of a corresponding one or more of the first plurality of discrete openings (Nabe, Fig. 9B and paras [0082]-[0083] see: second openings H2 can be off-center within the perimeter of first openings H1 when making contact openings for contact areas of light sensitive semiconductor devices using laser irradiation)
Nabe and modified Choi are combinable as they are both concerned with the field of light sensitive semiconductor devices.
 It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Choi in view of Nabe to allow for the first and second openings of Choi to be off-center as in Fig. 9B of Nabe (Nabe, Fig. 9B and paras [0082]-[0083] see: second openings H2 can be off-center within the perimeter of first openings H1) for the purpose of increasing manufacturing speed or device throughput.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2014/0338747) in view of Moslehi et al (US 2015/0140721) as applied to claims 1-3, 5, 7, and 10 above, and further in view of Kim (US 2010/0218821).

Regarding claim 6 modified Choi discloses the solar cell of claim 5, and although Choi teaches in Fig. 6 a first row of unidirectional contacts 42 in contact holes 24a, Choi does not explicitly disclose the second plurality of conductive contacts is a second unidirectional row of conductive contacts parallel with the first unidirectional row of conductive contacts.
Kim teaches the limitations of claim 6 in Fig. 8 where parallel unidirectional rows of holes 181 and 182 having parallel rows of contact portions of contacts 142 and 141. Kim teaches in paras [0091]-[0092], [0095] that this design increases carrier transmission and contact efficiency.
Kim and modified Choi are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Choi in view of Kim such that the second plurality of conductive contacts of Choi is a second unidirectional row of conductive contacts parallel with the first unidirectional row of conductive contacts of Choi as taught by Kim (Kim, [0091]-[0092], [0095] Fig. 8 see: parallel unidirectional rows of holes 181 and 182 having parallel rows of contact portions of contacts 142 and 141) as Kim teaches this arrangement increases carrier transmission and contact efficiency (Kim, [0091]-[0092], [0095]).   

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2014/0338747) in view of Moslehi et al (US 2015/0140721) as applied to claims 1-3, 5, 7, and 10 above, and further in view of Loscutoff (US 2014/0166095).

Regarding claim 8 modified Choi discloses the solar cell of claim 1, and Choi further teaches a second insulating layer (Fig. 5, barrier layer 22) between the insulating layer 24 and doping layer 20 and having the openings 20d, but does not explicitly disclose where the insulating layer is a doping source layer.
Loscutoff teaches in paras [0018]-[0020] and Fig. 8 an insulating layer that functions as a dopant source layer 104 for forming doped regions 108 in a silicon substrate 101. Loscutoff teaches in para [0029] that this process of forming the doped regions provides lower manufacturing costs. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Choi in view of Loscutoff such that the insulating layer of Choi is a dopant source layer for forming the doped regions of Choi to reduce the number of manufacturing steps in forming the solar cell of Choi and to lower manufacturing costs as taught by Loscutoff above.

Regarding claim 9 modified Choi discloses the solar cell of claim 8, and Loscutoff teaches the device further comprising: an anti-reflective coating layer over the doping source layer, wherein the second plurality of discrete openings is further in the anti-reflective coating layer (Loscutoff, [0021]-[0022], Fig. 8 see: material stack 105 including an anti-reflective coating is formed over dopant source layer 104 and discrete openings (contact holes 106) are also formed in 105 for depositing metal contacts 107).  

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726